
	
		II
		110th CONGRESS
		2d Session
		S. 2881
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To establish national standards for discharges from
		  cruise vessels into the waters of the United States, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Clean Cruise Ship Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Prohibitions on the discharge of sewage, graywater,
				bilge water, sewage sludge, incinerator ash, and hazardous waste.
					Sec. 5. Effluent limits for discharges of sewage, graywater,
				and bilge water.
					Sec. 6. Alaskan cruise vessels.
					Sec. 7. Inspection and sampling.
					Sec. 8. Employee protection.
					Sec. 9. Judicial review.
					Sec. 10. Enforcement.
					Sec. 11. Citizen suits.
					Sec. 12. Sense of Congress on ballast water.
					Sec. 13. Sense of Congress on air pollution.
					Sec. 14. Funding.
					Sec. 15. Effect on other law.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Cruise vessels
			 carry millions of people through North American waters each year, showcase some
			 of the most beautiful ocean areas in the United States, and provide
			 opportunities for passengers to relax and enjoy the oceans and marine
			 ecosystems.
				(2)A single cruise
			 vessel generates a tremendous amount of waste each week, including an estimated
			 140,000 to 210,000 gallons of blackwater (sewage) and 1,000,000 gallons of
			 graywater (including wastewater from dishwashers, showers, laundry, baths, and
			 washbasins). Onboard amenities such as photo-processing, dry-cleaning, and
			 hairdressing also generate hazardous waste streams.
				(3)In its final
			 report, An Ocean Blueprint for the 21st Century, released in
			 2004, the United States Commission on Ocean Policy found that these waste
			 streams and the cumulative impacts caused when cruise vessels repeatedly visit
			 the same environmentally sensitive areas, if not properly disposed of
			 and treated, can be a significant source of pathogens and nutrients with the
			 potential to threaten human health and damage shellfish beds, coral reefs, and
			 other aquatic life, thus threatening the very environments cruise
			 vessel passengers seek to explore.
				(4)The cruise
			 industry has grown by more than 6 percent annually since 2003 and is projected
			 to continue growing. Cruise vessel capacity is also expanding dramatically;
			 today cruise vessels can transport 5,000 passengers and crew members, but the
			 next generation of cruise vessels is expected to carry 7,000 passengers and
			 crew members. As the total number of passengers increases and the number of
			 passengers per ship increases, the volume of waste entering these ocean
			 ecosystems and the impact of that waste on ocean ecosystems will also
			 increase.
				(5)In a 2005 report
			 requested by the International Council of Cruise Lines, the Ocean Conservation
			 and Tourism Alliance (OCTA) Science Panel recommended that [a]ll
			 blackwater should be treated, that discharging treated blackwater
			 should be avoided in ports, close to bathing beaches or water bodies
			 with restricted circulation, flushing or inflow, and that blackwater
			 should not be discharged within 4 nautical miles of shellfish beds, coral
			 reefs, or other sensitive habitats.
				(6)The OCTA Science
			 Panel further recommended that graywater be treated in the same manner as
			 blackwater and that sewage sludge be off-loaded to approved land-based
			 facilities.
				(7)The United States
			 lacks a comprehensive wastewater management policy for large passenger vessels,
			 and a new statutory regime for managing wastewater discharges from large
			 passenger vessels that applies throughout the United States is needed to
			 protect coastal and ocean areas from pollution generated by cruise vessels, to
			 reduce and better regulate discharges from cruise vessels, and to improve
			 monitoring, reporting, and enforcement of standards regarding
			 discharges.
				(b)PurposeThe
			 purpose of this Act is to protect the health and beauty of the marine and
			 coastal ecosystems that cruise passengers enjoy, by—
				(1)prohibiting the
			 discharge of any untreated sewage, graywater, or bilge water from a cruise
			 vessel calling on a port of the United States into the waters of the United
			 States;
				(2)prohibiting the
			 discharge of any sewage sludge, incinerator ash, or hazardous waste from a
			 cruise vessel calling on a port of the United States into the waters of the
			 United States;
				(3)establishing new
			 national effluent limits for the discharge of treated sewage, treated
			 graywater, and treated bilge water from cruise vessels not less than 12 miles
			 from shore in any case in which the discharge is not within an area in which
			 discharges are prohibited; and
				(4)ensuring that
			 cruise vessels calling on ports of the United States comply with all applicable
			 environmental laws.
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Bilge
			 waterThe term bilge water means waste water that
			 includes lubrication oils, transmission oils, oil sludge or slops, fuel or oil
			 sludge, used oil, used fuel or fuel filters, or oily waste.
			(3)CitizenThe
			 term citizen means a person that has an interest that is or may be
			 adversely affected by any provision of this Act.
			(4)CommandantThe
			 term Commandant means the Commandant of the Coast Guard.
			(5)Cruise
			 vesselThe term cruise vessel—
				(A)means a passenger
			 vessel (as defined in section 2101(22) of title 46, United States Code),
			 that—
					(i)is
			 authorized to carry at least 250 passengers; and
					(ii)has onboard
			 sleeping facilities for each passenger; and
					(B)does not
			 include—
					(i)a
			 vessel of the United States operated by the Federal Government; or
					(ii)a vessel owned
			 and operated by the government of a State.
					(6)DischargeThe
			 term discharge—
				(A)means a release,
			 however caused, of bilge water, graywater, hazardous waste, incinerator ash,
			 sewage, or sewage sludge from a cruise vessel; and
				(B)includes any
			 escape, disposal, spilling, leaking, pumping, emitting, or emptying of a
			 substance described in subparagraph (A).
				(7)Exclusive
			 economic zoneThe term exclusive economic zone has
			 the meaning given that term in section 107 of title 46, United States
			 Code.
			(8)GraywaterThe
			 term graywater means galley, dishwasher, bath, spa, pool, and
			 laundry waste water.
			(9)Great
			 lakeThe term Great Lake means—
				(A)Lake Erie;
				(B)Lake Huron
			 (including Lake Saint Clair);
				(C)Lake
			 Michigan;
				(D)Lake Ontario;
			 or
				(E)Lake
			 Superior.
				(10)Hazardous
			 wasteThe term hazardous waste has the meaning given
			 that term in section 1004 of the Solid Waste Disposal Act (42 U.S.C.
			 6903).
			(11)Incinerator
			 ashThe term incinerator ash means ash generated
			 during the incineration of solid waste or sewage sludge.
			(12)No discharge
			 zonesThe term no discharge zones means important
			 ecological areas including marine sanctuaries, marine protected areas, marine
			 reserves, marine national monuments, national parks, and national wildlife
			 refuges.
			(13)PassengerThe
			 term passenger means a paying passenger.
			(14)PersonThe
			 term person means—
				(A)an
			 individual;
				(B)a
			 corporation;
				(C)a
			 partnership;
				(D)a limited
			 liability company;
				(E)an
			 association;
				(F)a State;
				(G)a
			 municipality;
				(H)a commission or
			 political subdivision of a State; or
				(I)an Indian
			 tribe.
				(15)SewageThe
			 term sewage means—
				(A)human body
			 wastes; and
				(B)the wastes from
			 toilets and other receptacles intended to receive or retain human body
			 wastes.
				(16)Sewage
			 sludgeThe term sewage sludge—
				(A)means any solid,
			 semi-solid, or liquid residue removed during the treatment of on-board
			 sewage;
				(B)includes—
					(i)solids removed
			 during primary, secondary, or advanced waste water treatment;
					(ii)scum;
					(iii)septage;
					(iv)portable toilet
			 pumpings;
					(v)type III marine
			 sanitation device pumpings (as defined in part 159 of title 33, Code of Federal
			 Regulations); and
					(vi)sewage sludge
			 products; and
					(C)does not
			 include—
					(i)grit or
			 screenings; or
					(ii)ash generated
			 during the incineration of sewage sludge.
					(17)Territorial
			 seaThe term territorial sea—
				(A)means the belt of
			 the sea extending 12 nautical miles from the baseline of the United States
			 determined in accordance with international law, as set forth in Presidential
			 Proclamation number 5928, dated December 27, 1988; and
				(B)includes the
			 waters lying seaward of the line of ordinary low water and extending to the
			 baseline of the United States, as determined under subparagraph (A).
				(18)Waters of the
			 united statesThe term waters of the United States
			 means the waters of the territorial sea, the exclusive economic zone, and the
			 Great Lakes.
			4.Prohibitions on
			 the discharge of sewage, graywater, bilge water, sewage sludge, incinerator
			 ash, and hazardous waste
			(a)Prohibitions on
			 discharge of sewage, graywater, and bilge waterExcept as
			 provided in subsection (c) or section 6, no cruise vessel calling on a port of
			 the United States may discharge sewage, graywater, or bilge water into the
			 waters of the United States, unless—
				(1)the effluent of
			 treated sewage, treated graywater, or treated bilge water meets all applicable
			 effluent limits established under this Act and is in accordance with all other
			 applicable laws;
				(2)the cruise vessel
			 is underway and proceeding at a speed of not less than 6 knots;
				(3)the cruise vessel
			 is not less than 12 nautical miles from shore;
				(4)the cruise vessel
			 is not discharging in no discharge zones; and
				(5)the cruise vessel
			 complies with all applicable management standards established under this
			 Act.
				(b)Prohibition on
			 discharge of sewage sludge, incinerator ash, and hazardous
			 wasteNo sewage sludge, incinerator ash, or hazardous waste may
			 be discharged into the waters of the United States. Such sewage sludge,
			 incinerator ash, and hazardous waste shall be off-loaded at an appropriate
			 land-based facility.
			(c)Safety
			 exception
				(1)Scope of
			 exceptionThe provisions of subsections (a) and (b) shall not
			 apply in any case in which—
					(A)a discharge is
			 made solely for the purpose of securing the safety of the cruise vessel or
			 saving a human life at sea; and
					(B)all reasonable
			 precautions have been taken to prevent or minimize the discharge.
					(2)Notification of
			 commandant
					(A)In
			 generalIf the owner, operator, master, or other individual in
			 charge of a cruise vessel authorizes a discharge described in paragraph (1),
			 such individual shall notify the Commandant of the decision to authorize the
			 discharge as soon as practicable, but not later than 24 hours, after
			 authorizing the discharge.
					(B)ReportNot
			 later than 7 days after the date on which an individual described in
			 subparagraph (A) notifies the Commandant of a decision to authorize a discharge
			 under paragraph (1), the individual shall submit to the Commandant a report
			 that includes—
						(i)the
			 quantity and composition of each discharge authorized under paragraph
			 (1);
						(ii)the reason for
			 authorizing each such discharge;
						(iii)the location of
			 the vessel during the course of each such discharge; and
						(iv)such other
			 supporting information and data as are requested by the Commandant.
						(C)Disclosure of
			 reportsUpon receiving a report under subparagraph (B), the
			 Commandant shall—
						(i)transmit a copy
			 of the report to the Administrator; and
						(ii)make the report
			 available to the public.
						5.Effluent limits
			 for discharges of sewage, graywater, and bilge water
			(a)Effluent
			 limits
				(1)In
			 generalNot later than 12 months after the date of the enactment
			 of this Act, the Administrator shall promulgate effluent limits for sewage,
			 graywater, and bilge water discharges from cruise vessels calling on ports of
			 the United States.
				(2)RequirementsThe
			 effluent limits shall, at a minimum—
					(A)be consistent
			 with the capability of the best available technology to treat effluent;
					(B)require
			 compliance with all relevant State and Federal water quality standards;
			 and
					(C)take into account
			 the best available scientific information on the environmental effects of
			 sewage, graywater, and bilge water discharges, including levels of nutrients,
			 total and dissolved metals, pathogen indicators, oils and grease, classical
			 pollutants, and volatile and semivolatile organics.
					(b)Minimum
			 limitsThe effluent limits promulgated under subsection (a) shall
			 require, at a minimum, that treated sewage, treated graywater, and treated
			 bilge water effluent discharges from cruise vessels, measured at the point of
			 discharge, shall, not later than the date described in subsection (d), meet the
			 following standards:
				(1)In
			 generalThe discharge shall satisfy the minimum level of effluent
			 quality specified in section 133.102 of title 40, Code of Federal Regulations
			 (or a successor regulation).
				(2)Fecal
			 coliformWith respect to the samples from the discharge during
			 any 30-day period—
					(A)the geometric
			 mean of the samples shall not exceed 20 fecal coliform per 100 milliliters;
			 and
					(B)not more than 10
			 percent of the samples shall exceed 40 fecal coliform per 100
			 milliliters.
					(3)Residual
			 chlorineConcentrations of total residual chlorine in samples
			 shall not exceed 10 milligrams per liter.
				(c)Review and
			 revision of effluent limitsThe Administrator shall—
				(1)review the
			 effluent limits promulgated under subsection (a) at least once every 5 years;
			 and
				(2)revise the
			 effluent limits as necessary to incorporate technology available at the time of
			 the review in accordance with subsection (a)(2).
				(d)Compliance
			 date
				(1)In
			 generalThe date described in this subsection is—
					(A)with respect to
			 new vessels put into water after the date of the enactment of this Act, 2 years
			 after such date of enactment; and
					(B)with respect to
			 vessels in use as of such date of enactment, 5 years after such date of
			 enactment.
					(2)New vessel
			 definedIn this subsection, the term new vessel
			 means a vessel the keel of which is laid, or that is at a similar stage of
			 construction, on or after the date of the enactment of this Act.
				6.Alaskan cruise
			 vessels
			(a)In
			 generalAn Alaskan cruise vessel shall not be subject to the
			 provisions of this Act (including regulations promulgated under this Act) until
			 the date that is 10 years after the date of the enactment of this Act.
			(b)Definition of
			 Alaskan cruise vesselIn this section, the term Alaskan
			 cruise vessel means a cruise vessel—
				(1)while the vessel
			 is operating in waters of the State of Alaska, as defined in section 159.305 of
			 title 33, Code of Federal Regulations; and
				(2)that complies
			 with all relevant laws and regulations of the State of Alaska while in transit
			 from a port of call outside of the State of Alaska to the waters of the State
			 of Alaska.
				7.Inspection and
			 sampling
			(a)Development and
			 implementation of inspection program
				(1)In
			 generalThe Administrator shall promulgate regulations to
			 implement a sampling and testing program, and the Commandant shall promulgate
			 regulations to implement an inspection program, sufficient to verify that
			 cruise vessels calling on ports of the United States are in compliance
			 with—
					(A)this Act
			 (including regulations promulgated under this Act);
					(B)the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1251 et seq.) (including regulations promulgated under that
			 Act);
					(C)other applicable
			 Federal laws and regulations; and
					(D)all applicable
			 requirements of international agreements.
					(2)InspectionsThe
			 program shall require that—
					(A)regular announced
			 and unannounced inspections be conducted of any relevant aspect of cruise
			 vessel operations, equipment, or discharges, including sampling and testing of
			 cruise vessel discharges; and
					(B)each cruise
			 vessel that calls on a port of the United States be subject to an unannounced
			 inspection at least once per year.
					(b)Regulations
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commandant, in consultation with the Administrator, shall
			 promulgate regulations that, at a minimum—
					(A)require the
			 owner, operator, master, or other individual in charge of a cruise vessel to
			 maintain and submit annually a logbook detailing the times, types, volumes,
			 flow rates, origins, and specific locations of, and explanations for, any
			 discharges from the cruise vessel;
					(B)provide for
			 routine announced and unannounced inspections of—
						(i)cruise vessel
			 environmental compliance records and procedures; and
						(ii)the
			 functionality and proper operation of installed equipment for abatement and
			 control of any cruise vessel discharge, including equipment intended to treat
			 sewage, graywater, or bilge water;
						(C)require the
			 sampling and testing of cruise vessel discharges that require the owner,
			 operator, master, or other individual in charge of a cruise vessel—
						(i)to
			 conduct that sampling or testing at the point of discharge; and
						(ii)to
			 produce any records of the sampling or testing;
						(D)require any
			 owner, operator, master, or other individual in charge of a cruise vessel who
			 has knowledge of a discharge from the cruise vessel in violation of this Act
			 (including regulations promulgated under this Act) to report immediately the
			 discharge to the Commandant, who shall provide notification of the discharge to
			 the Administrator; and
					(E)require the
			 owner, operator, master, or other individual in charge of a cruise vessel to
			 provide to the Commandant and Administrator a blueprint of each cruise vessel
			 that includes the location of every discharge pipe and valve.
					(2)Disclosure of
			 logbooksUpon receiving a logbook described in paragraph (1)(A),
			 the Commandant shall—
					(A)transmit a copy
			 of the logbook to the Administrator; and
					(B)make the logbook
			 available to the public.
					(c)Evidence of
			 compliance
				(1)Vessel of the
			 united states
					(A)In
			 generalA cruise vessel registered in the United States to which
			 this Act applies shall have a certificate of inspection issued by the
			 Commandant.
					(B)Issuance of
			 certificateThe Commandant may issue a certificate described in
			 subparagraph (A) only after the cruise vessel has been examined and found to be
			 in compliance with this Act, including prohibitions on discharges and
			 requirements for effluent limits, as determined by the Commandant.
					(C)Validity of
			 certificateA certificate issued under this paragraph—
						(i)shall be valid
			 for a period of not more than 5 years, beginning on the date of issuance of the
			 certificate;
						(ii)may be renewed
			 as specified by the Commandant; and
						(iii)shall be
			 suspended or revoked if the Commandant determines that the cruise vessel for
			 which the certificate was issued is not in compliance with the conditions under
			 which the certificate was issued.
						(D)Special
			 certificatesThe Commandant may issue special certificates to
			 certain vessels that exhibit compliance with this Act and other best practices,
			 as determined by the Commandant, after public notice and comment.
					(2)Foreign
			 vessel
					(A)In
			 generalA cruise vessel registered in a country other than the
			 United States to which this Act applies may operate in the waters of the United
			 States, or visit a port or place under the jurisdiction of the United States,
			 only if the cruise vessel has been issued a certificate of compliance by the
			 Commandant.
					(B)Issuance of
			 certificateThe Commandant may issue a certificate described in
			 subparagraph (A) to a cruise vessel only after the cruise vessel has been
			 examined and found to be in compliance with this Act, including prohibitions on
			 discharges and requirements for effluent limits, as determined by the
			 Commandant.
					(C)Acceptance of
			 foreign documentationThe Commandant may consider a certificate,
			 endorsement, or document issued by the government of a foreign country under a
			 treaty, convention, or other international agreement to which the United States
			 is a party, in issuing a certificate of compliance under this paragraph. Such a
			 certificate, endorsement, or document shall not serve as a proxy for
			 certification of compliance with this Act.
					(D)Validity of
			 certificateA certificate issued under this section—
						(i)shall be valid
			 for a period of not more than 24 months, beginning on the date of issuance of
			 the certificate;
						(ii)may be renewed
			 as specified by the Commandant; and
						(iii)shall be
			 suspended or revoked if the Commandant determines that the cruise vessel for
			 which the certificate was issued is not in compliance with the conditions under
			 which the certificate was issued.
						(d)Cruise observer
			 program
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Commandant shall establish and carry out a program for the
			 placement of 1 or more trained independent observers on each cruise
			 vessel.
				(2)PurposesThe
			 purposes of the cruise observer program established under paragraph (1) are to
			 monitor and inspect cruise vessel operations, equipment, and discharges to
			 ensure compliance with—
					(A)this Act
			 (including regulations promulgated under this Act); and
					(B)all other
			 relevant Federal laws, regulations, and international agreements.
					(3)ResponsibilitiesAn
			 observer described in paragraph (1) shall—
					(A)observe and
			 inspect—
						(i)onboard
			 environmental treatment systems;
						(ii)use of
			 shore-based treatment and storage facilities;
						(iii)discharges and
			 discharge practices; and
						(iv)blueprints,
			 logbooks, and other relevant information, including fuel consumption and
			 atmospheric emissions;
						(B)have the
			 authority to interview and otherwise query any crew member with knowledge of
			 vessel operations;
					(C)have access to
			 all data and information made available to government officials under this
			 section;
					(D)immediately
			 report any known or suspected violation of this Act or any other applicable
			 Federal law or international agreement to—
						(i)the
			 Coast Guard; and
						(ii)the
			 Environmental Protection Agency; and
						(E)maintain a
			 logbook to be submitted to the Commandant and the Administrator annually and to
			 be made available to the public.
					(4)Adaptive
			 managementThe program established and carried out by the
			 Commandant under paragraph (1) shall also include—
					(A)a method for
			 collecting and reviewing data related to the efficiency and operation of the
			 program; and
					(B)periodic
			 revisions to the program based on the data collected under subparagraph
			 (A).
					(5)ReportNot
			 later than 3 years after the establishment of the program described in
			 paragraph (1), the Commandant shall submit to Congress a report
			 describing—
					(A)the results of
			 the program;
					(B)recommendations
			 for optimal observer coverage; and
					(C)other
			 recommendations for improvement of the program.
					(e)Onboard
			 monitoring system pilot program
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the National Oceanic and Atmospheric
			 Administration, in consultation with the Administrator and the Commandant,
			 shall establish, and for each of fiscal years 2008 through 2013, shall carry
			 out, with industry partners as necessary, a pilot program to develop and
			 promote commercialization of technologies to provide real-time data to Federal
			 agencies regarding—
					(A)discharges of
			 sewage, graywater, and bilge water from cruise vessels; and
					(B)functioning of
			 cruise vessel components relating to fuel consumption and control of air and
			 water pollution.
					(2)Technology
			 requirementsTechnologies developed under the program described
			 in paragraph (1)—
					(A)shall have the
			 ability to record—
						(i)the
			 location and time of discharges from cruise vessels;
						(ii)the source,
			 content, and volume of the discharges; and
						(iii)the state of
			 components relating to pollution control at the time of the discharges,
			 including whether the components are operating correctly; and
						(B)shall be tested
			 on not less than 10 percent of all cruise vessels operating in the territorial
			 sea of the United States, including large and small vessels.
					(3)Participation
			 of industry
					(A)Competitive
			 selection processIndustry partners willing to participate in the
			 program may do so through a competitive selection process conducted by the
			 Administrator of the National Oceanic and Atmospheric Administration.
					(B)ContributionA
			 selected industry partner shall contribute not less than 20 percent of the cost
			 of the project in which the industry partner participates.
					(4)Adaptive
			 managementThe program established and carried out by the
			 Administrator of the National Oceanic and Atmospheric Administration pursuant
			 to paragraph (1) shall also include—
					(A)a method for
			 collecting and reviewing data related to the efficiency and operation of the
			 program; and
					(B)periodic
			 revisions to the program based on the data collected under subparagraph
			 (A).
					(5)ReportNot
			 later than 3 years after the date of the enactment of this Act, the
			 Administrator of the National Oceanic and Atmospheric Administration shall
			 submit to Congress a report describing—
					(A)the results of
			 the program;
					(B)recommendations
			 for continuing the program; and
					(C)other
			 recommendations for improving the program.
					8.Employee
			 protection
			(a)Prohibition of
			 discrimination against persons filing, instituting, or testifying in
			 proceedings under this ActNo person shall terminate the
			 employment of, or in any other way discriminate against (or cause the
			 termination of employment of or discrimination against), any employee or any
			 authorized representative of employees by reason of the fact that the employee
			 or representative—
				(1)has filed,
			 instituted, or caused to be filed or instituted any proceeding under this Act;
			 or
				(2)has testified or
			 is about to testify in any proceeding resulting from the administration or
			 enforcement of the provisions of this Act.
				(b)Application for
			 review; investigation; hearings; review
				(1)In
			 generalAn employee or a representative of an employee who
			 believes that the termination of the employment of the employee has occurred,
			 or that the employee has been discriminated against, as a result of the actions
			 of any person in violation of subsection (a) may, not later than 30 days after
			 the date on which the alleged violation occurred, apply to the Secretary of
			 Labor for a review of the alleged termination of employment or
			 discrimination.
				(2)ApplicationA
			 copy of an application for review filed under paragraph (1) shall be sent to
			 the respondent.
				(3)Investigation
					(A)In
			 generalOn receipt of an application for review under paragraph
			 (1), the Secretary of Labor shall carry out an investigation of the alleged
			 violation.
					(B)RequirementsIn
			 carrying out this subsection, the Secretary of Labor shall—
						(i)provide an
			 opportunity for a public hearing at the request of any party to the review to
			 enable the parties to present information relating to the alleged
			 violation;
						(ii)ensure that, at
			 least 5 days before the date of the hearing, each party to the hearing is
			 provided written notice of the time and place of the hearing; and
						(iii)ensure that the
			 hearing is on the record and subject to section 554 of title 5, United States
			 Code.
						(C)Findings of
			 SecretaryOn completion of an investigation under this paragraph,
			 the Secretary of Labor shall—
						(i)make findings of
			 fact;
						(ii)if
			 the Secretary of Labor determines that a violation did occur, issue a decision,
			 incorporating an order and the findings, requiring the person that committed
			 the violation to take such action as is necessary to abate the violation,
			 including the rehiring or reinstatement, with compensation, of an employee to
			 the former position of the employee; and
						(iii)if the
			 Secretary of Labor determines that there was no violation, issue an order
			 denying the application.
						(D)OrderAn
			 order issued by the Secretary of Labor under subparagraph (C) shall be subject
			 to judicial review in the same manner as orders and decisions of the
			 Administrator are subject to judicial review under this Act.
					(c)Costs and
			 expensesIn any case in which an order is issued under this
			 section to abate a violation, at the request of the applicant, a sum equal to
			 the aggregate amount of all costs and expenses (including attorneys' fees), as
			 determined by the Secretary of Labor, to have been reasonably incurred by the
			 applicant for, or in connection with, the institution and prosecution of the
			 proceedings, shall be assessed against the person committing the
			 violation.
			(d)Deliberate
			 violations by employees acting without direction from employer or
			 agentThis section shall not apply to any employee who, without
			 direction from the employer of the employee (or agent of the employer),
			 deliberately violates any provision of this Act.
			9.Judicial
			 review
			(a)Review of
			 actions by Administrator or Commandant; selection of court; fees
				(1)Review of
			 actions
					(A)In
			 generalAny interested person may petition for a review, in the
			 United States court of appeals for the circuit in which the person resides or
			 transacts business directly affected by the action of which review is
			 requested—
						(i)of
			 an action of the Administrator in promulgating any effluent limit under section
			 5; or
						(ii)of
			 an action of the Commandant or the Administrator in carrying out an inspection,
			 sampling, or testing under section 7.
						(B)Deadline for
			 reviewA petition for review under subparagraph (A) shall be
			 made—
						(i)not
			 later than 120 days after the date of promulgation of the limit or standard
			 with respect to which the review is sought; or
						(ii)if
			 the petition for review is based solely on grounds that arose after the date
			 described in clause (i), as soon as practicable after that date.
						(2)Civil and
			 criminal enforcement proceedingsAn action of the Commandant or
			 Administrator with respect to which review could have been obtained under
			 paragraph (1) shall not be subject to judicial review in any civil or criminal
			 proceeding for enforcement of such action.
				(3)Award of
			 feesIn any judicial proceeding under this subsection, a court
			 may award costs of litigation (including reasonable attorneys' and expert
			 witness fees) to any prevailing or substantially prevailing party in any case
			 in which the court determines such an award to be appropriate.
				(b)Additional
			 evidence
				(1)In
			 generalIn any judicial proceeding instituted under subsection
			 (a) in which review is sought of a determination under this Act required to be
			 made on the record after notice and opportunity for hearing, if any party
			 applies to the court for leave to introduce additional evidence and
			 demonstrates to the satisfaction of the court that the additional evidence is
			 material and that there were reasonable grounds for the failure to introduce
			 the evidence in the proceeding before the Commandant or Administrator, the
			 court may order the additional evidence (and evidence in rebuttal of the
			 additional evidence) to be taken before the Commandant or Administrator, in
			 such manner and on such terms and conditions as the court determines to be
			 appropriate.
				(2)Modification of
			 findingsOn admission of additional evidence under paragraph (1),
			 the Commandant or Administrator—
					(A)may modify
			 findings of fact of the Commandant or Administrator, as the case may be,
			 relating to a judicial proceeding, or make new findings of fact, by reason of
			 the additional evidence; and
					(B)shall file with
			 the return of the additional evidence any modified or new findings, and any
			 related recommendations, for the modification or setting aside of any original
			 determinations of the Commandant or Administrator.
					10.Enforcement
			(a)In
			 generalAny person that violates a provision of section 4 or any
			 regulation promulgated under this Act may be assessed—
				(1)a class I or
			 class II civil penalty described in subsection (b); or
				(2)a civil penalty
			 in a civil action under subsection (c).
				(b)Amount of
			 administrative penalty
				(1)Class
			 iThe amount of a class I civil penalty under subsection (a)(1)
			 may not exceed—
					(A)$10,000 per
			 violation; or
					(B)$25,000 in the
			 aggregate, in the case of multiple violations.
					(2)Class
			 iiThe amount of a class II civil penalty under subsection (a)(1)
			 may not exceed—
					(A)$10,000 per day
			 for each day during which the violation continues; or
					(B)$125,000 in the
			 aggregate, in the case of multiple violations.
					(3)Separate
			 violationsEach day on which a violation continues shall
			 constitute a separate violation.
				(4)Determination
			 of amountIn determining the amount of a civil penalty under
			 subsection (a)(1), the Commandant or the court, as appropriate, shall
			 consider—
					(A)the seriousness
			 of the violation;
					(B)any economic
			 benefit resulting from the violation;
					(C)any history of
			 violations;
					(D)any good faith
			 efforts to comply with the applicable requirements;
					(E)the economic
			 impact of the penalty on the violator; and
					(F)such other
			 matters as justice may require.
					(5)Procedure for
			 class i civil penalty
					(A)In
			 generalBefore assessing a civil penalty under this subsection,
			 the Commandant shall provide to the person to be assessed the penalty—
						(i)written notice of
			 the proposal of the Commandant to assess the penalty; and
						(ii)the opportunity
			 to request, not later than 30 days after the date on which the notice is
			 received by the person, a hearing on the proposed penalty.
						(B)HearingA
			 hearing described in subparagraph (A)(ii)—
						(i)shall not be
			 subject to section 554 or 556 of title 5, United States Code; but
						(ii)shall provide a
			 reasonable opportunity to be heard and to present evidence.
						(6)Procedure for
			 class ii civil penalty
					(A)In
			 generalExcept as otherwise provided in this subsection, a class
			 II civil penalty shall be assessed and collected in the same manner, and
			 subject to the same provisions, as in the case of civil penalties assessed and
			 collected after notice and an opportunity for a hearing on the record in
			 accordance with section 554 of title 5, United States Code.
					(B)RulesThe
			 Commandant may promulgate rules for discovery procedures for hearings under
			 this subsection.
					(7)Rights of
			 interested persons
					(A)Public
			 noticeBefore issuing an order assessing a class II civil penalty
			 under this subsection, the Commandant shall provide public notice of, and
			 reasonable opportunity to comment on, the proposed issuance of each
			 order.
					(B)Presentation of
			 evidence
						(i)In
			 generalAny person that comments on a proposed assessment of a
			 class II civil penalty under this subsection shall be given notice of—
							(I)any hearing held
			 under this subsection relating to such assessment; and
							(II)any order
			 assessing the penalty.
							(ii)HearingIn
			 any hearing described in clause (i)(I), a person described in clause (i) shall
			 have a reasonable opportunity to be heard and to present evidence.
						(C)Rights of
			 interested persons to a hearing
						(i)In
			 generalIf no hearing is held under subparagraph (B) before the
			 date of issuance of an order assessing a class II civil penalty under this
			 subsection, any person that commented on the proposed assessment may, not later
			 than 30 days after the date of issuance of the order, petition the
			 Commandant—
							(I)to set aside the
			 order; and
							(II)to provide a
			 hearing on the penalty.
							(ii)New
			 evidenceIf any evidence presented by a petitioner in support of
			 the petition under clause (i) is material and was not considered in the
			 issuance of the order, as determined by the Commandant, the Commandant shall
			 immediately—
							(I)set aside the
			 order; and
							(II)provide a
			 hearing in accordance with subparagraph (B)(ii).
							(iii)Denial of
			 hearingIf the Commandant denies a hearing under this
			 subparagraph, the Commandant shall provide to the petitioner, and publish in
			 the Federal Register, notice of and the reasons for the denial.
						(8)Finality of
			 order
					(A)In
			 generalAn order assessing a class II civil penalty under this
			 subsection shall become final on the date that is 30 days after the date of
			 issuance of the order unless, before that date—
						(i)a
			 petition for judicial review is filed under paragraph (10); or
						(ii)a
			 hearing is requested under paragraph (7)(C).
						(B)Denial of
			 hearingIf a hearing is requested under paragraph (7)(C) and
			 subsequently denied, an order assessing a class II civil penalty under this
			 subsection shall become final on the date that is 30 days after the date of the
			 denial.
					(9)Effect of
			 action on complianceNo action by the Commandant under this
			 subsection shall affect the obligation of any person to comply with any
			 provision of this Act.
				(10)Judicial
			 review
					(A)In
			 generalAny person against which a civil penalty is assessed
			 under this subsection, or that commented on the proposed assessment of such a
			 penalty in accordance with paragraph (7), may obtain review of the assessment
			 in a court described in subparagraph (B) by—
						(i)filing a notice
			 of appeal with the court within the 30-day period beginning on the date on
			 which the civil penalty order is issued; and
						(ii)simultaneously
			 sending a copy of the notice by certified mail to the Commandant and the
			 Attorney General.
						(B)Courts of
			 jurisdictionReview of an assessment under subparagraph (A) may
			 be obtained by a person—
						(i)in
			 the case of assessment of a class I civil penalty, in—
							(I)the United States
			 District Court for the District of Columbia; or
							(II)the district
			 court of the United States for the district in which the violation occurred;
			 or
							(ii)in
			 the case of assessment of a class II civil penalty, in—
							(I)the United States
			 Court of Appeals for the District of Columbia Circuit; or
							(II)the United
			 States court of appeals for any other circuit in which the person resides or
			 transacts business.
							(C)Copy of
			 recordOn receipt of notice under subparagraph (A)(ii), the
			 Commandant shall promptly file with the appropriate court a certified copy of
			 the record on which the order assessing a civil penalty that is the subject of
			 the review was issued.
					(D)Substantial
			 evidenceA court with jurisdiction over a review under this
			 paragraph—
						(i)shall not set
			 aside or remand an order described in subparagraph (C) unless—
							(I)there is not
			 substantial evidence in the record, taken as a whole, to support the finding of
			 a violation; or
							(II)the assessment
			 by the Commandant of the civil penalty constitutes an abuse of discretion;
			 and
							(ii)shall not impose
			 additional civil penalties for the same violation unless the assessment by the
			 Commandant of the civil penalty constitutes an abuse of discretion.
						(11)Collection
					(A)In
			 generalIf any person fails to pay an assessment of a civil
			 penalty after the assessment has become final, or after a court in a proceeding
			 under paragraph (10) has entered a final judgment in favor of the Commandant,
			 the Commandant shall request the Attorney General to bring a civil action in an
			 appropriate district court to recover—
						(i)the
			 amount assessed; and
						(ii)interest that
			 has accrued on the amount assessed, as calculated at currently prevailing rates
			 beginning on the date of the final order or the date of the final judgment, as
			 the case may be.
						(B)NonreviewabilityIn
			 an action to recover an assessed civil penalty under subparagraph (A), the
			 validity, amount, and appropriateness of the civil penalty shall not be subject
			 to judicial review.
					(C)Failure to pay
			 penaltyAny person that fails to pay, on a timely basis, the
			 amount of an assessment of a civil penalty under subparagraph (A) shall be
			 required to pay, in addition to the amount of the civil penalty and accrued
			 interest—
						(i)attorneys' fees
			 and other costs for collection proceedings; and
						(ii)for each quarter
			 during which the failure to pay persists, a quarterly nonpayment penalty in an
			 amount equal to 20 percent of the aggregate amount of the assessed civil
			 penalties and nonpayment penalties of the person that are unpaid as of the
			 beginning of the quarter.
						(12)Subpoenas
					(A)In
			 generalThe Commandant may issue subpoenas for the attendance and
			 testimony of witnesses and the production of relevant papers, books, or
			 documents in connection with hearings under this subsection.
					(B)Refusal to
			 obeyIn case of contumacy or refusal to obey a subpoena issued
			 under this paragraph and served on any person—
						(i)the
			 district court of the United States for any district in which the person is
			 found, resides, or transacts business, on application by the United States and
			 after notice to the person, shall have jurisdiction to issue an order requiring
			 the person to appear and give testimony before the Commandant or to appear and
			 produce documents before the Commandant; and
						(ii)any failure to
			 obey such an order of the court may be punished by the court as a contempt of
			 the court.
						(c)Civil
			 actionThe Commandant may commence, in the district court of the
			 United States for the district in which the defendant is located, resides, or
			 transacts business, a civil action to impose a civil penalty under this
			 subsection in an amount not to exceed $25,000 for each day of violation.
			(d)Criminal
			 penalties
				(1)Negligent
			 violationsA person that negligently violates section 4 or any
			 regulation promulgated under this Act commits a Class A misdemeanor under title
			 18, United States Code.
				(2)Knowing
			 violationsAny person that knowingly violates section 4 or any
			 regulation promulgated under this Act commits a Class D felony under title 18,
			 United States Code.
				(3)False
			 statementsAny person that knowingly makes any false statement,
			 representation, or certification in any record, report, or other document filed
			 or required to be maintained under this Act or any regulation promulgated under
			 this Act, or that falsifies, tampers with, or knowingly renders inaccurate any
			 testing or monitoring device or method required to be maintained under this Act
			 or any regulation promulgated under this Act, commits a Class D felony under
			 title 18, United States Code.
				(e)Rewards
				(1)Payments to
			 individuals
					(A)In
			 generalThe Commandant or the court, as the case may be, may
			 order payment, from a civil penalty or criminal fine collected under this
			 section, of an amount not to exceed 1/2 of the civil
			 penalty or fine, to any individual who furnishes information that leads to the
			 payment of the civil penalty or criminal fine.
					(B)Multiple
			 individualsIf 2 or more individuals provide information
			 described in subparagraph (A), the amount available for payment as a reward
			 shall be divided equitably among the individuals.
					(C)Ineligible
			 individualsNo officer or employee of the United States, a State,
			 or an Indian tribe who furnishes information or renders service in the
			 performance of the official duties of the officer or employee shall be eligible
			 for a reward payment under this subsection.
					(2)Payments to
			 states or indian tribesThe Commandant or the court, as the case
			 may be, may order payment, from a civil penalty or criminal fine collected
			 under this section, to a State or Indian tribe providing information or
			 investigative assistance that leads to payment of the penalty or fine, of an
			 amount that reflects the level of information or investigative assistance
			 provided.
				(3)Payments
			 divided among states, indian tribes, and individualsIn a case in
			 which a State or Indian tribe and an individual under paragraph (1) are
			 eligible to receive a reward payment under this subsection, the Commandant or
			 the court shall divide the amount available for the reward equitably among
			 those recipients.
				(f)Liability in
			 remA cruise vessel operated in violation of this Act or any
			 regulation promulgated under this Act—
				(1)shall be liable
			 in rem for any civil penalty or criminal fine imposed under this section;
			 and
				(2)may be subject to
			 a proceeding instituted in the district court of the United States for any
			 district in which the cruise vessel may be found.
				(g)Compliance
			 orders
				(1)In
			 generalIf the Commandant determines that any person is in
			 violation of section 4 or any regulation promulgated under this Act, the
			 Commandant shall—
					(A)issue an order
			 requiring the person to comply with such section or requirement; or
					(B)bring a civil
			 action in accordance with subsection (c).
					(2)Copies of
			 order; service
					(A)Corporate
			 ordersIn any case in which an order under this subsection is
			 issued to a corporation, a copy of the order shall be served on any appropriate
			 corporate officer.
					(B)Method of
			 service; specificationsAn order issued under this subsection
			 shall—
						(i)be
			 by personal service;
						(ii)state with
			 reasonable specificity the nature of the violation for which the order was
			 issued; and
						(iii)specify a
			 deadline for compliance that is not later than—
							(I)30 days after the
			 date of issuance of the order, in the case of a violation of an interim
			 compliance schedule or operation and maintenance requirement; or
							(II)such date as the
			 Commandant, taking into account the seriousness of the violation and any good
			 faith efforts to comply with applicable requirements, determines to be
			 reasonable, in the case of a violation of a final deadline.
							(h)Civil
			 actions
				(1)In
			 generalThe Commandant may commence a civil action for
			 appropriate relief, including a permanent or temporary injunction, for any
			 violation for which the Commandant is authorized to issue a compliance order
			 under this subsection.
				(2)Court of
			 jurisdiction
					(A)In
			 generalA civil action under this subsection may be brought in
			 the district court of the United States for the district in which the defendant
			 is located, resides, or is doing business.
					(B)JurisdictionA
			 court described in subparagraph (A) shall have jurisdiction to grant injunctive
			 relief to address a violation and require compliance by the defendant.
					11.Citizen
			 suits
			(a)AuthorizationExcept
			 as provided in subsection (c), any citizen may commence a civil action on the
			 citizen's own behalf—
				(1)against any
			 person (including the United States and any other governmental instrumentality
			 or agency to the extent permitted by the eleventh amendment to the Constitution
			 of the United States) that is alleged to be in violation of—
					(A)the conditions
			 imposed by section 4;
					(B)an effluent limit
			 or performance standard under this Act; or
					(C)an order issued
			 by the Administrator or Commandant with respect to such a condition, an
			 effluent limit, or a performance standard; or
					(2)against the
			 Administrator or Commandant, in a case in which there is alleged a failure by
			 the Administrator or Commandant to perform any nondiscretionary act or duty
			 under this Act.
				(b)JurisdictionThe
			 district courts of the United States shall have jurisdiction, without regard to
			 the amount in controversy or the citizenship of the parties—
				(1)to enforce a
			 condition, effluent limit, performance standard, or order described in
			 subsection (a)(1);
				(2)to order the
			 Administrator or Commandant to perform a nondiscretionary act or duty described
			 in subsection (a)(2); and
				(3)to apply any
			 appropriate civil penalties under section 10(b).
				(c)NoticeNo
			 action may be commenced under this section—
				(1)before the date
			 that is 60 days after the date on which the plaintiff gives notice of the
			 alleged violation—
					(A)to the
			 Administrator or Commandant; and
					(B)to any alleged
			 violator of the condition, effluent limit, performance standard, or order
			 described in subsection (a)(1); or
					(2)if the
			 Administrator or Commandant has commenced and is diligently prosecuting a civil
			 or criminal action on the same matter in a court of the United States (but in
			 any such action, a citizen may intervene as a matter of right).
				(d)Venue
				(1)In
			 generalAny civil action under this section shall be brought
			 in—
					(A)the United States
			 District Court for the District of Columbia; or
					(B)any other
			 district court of the United States for any judicial district in which a cruise
			 vessel or the owner or operator of a cruise vessel is located.
					(2)InterventionIn
			 a civil action under this section, the Administrator or the Commandant, if not
			 a party, may intervene as a matter of right.
				(3)Procedures
					(A)ServiceIn
			 any case in which a civil action is brought under this section in a court of
			 the United States, the plaintiff shall serve a copy of the complaint on—
						(i)the
			 Attorney General;
						(ii)the
			 Administrator; and
						(iii)the
			 Commandant.
						(B)Consent
			 judgmentsNo consent judgment shall be entered in a civil action
			 under this section to which the United States is not a party before the date
			 that is 45 days after the date of receipt of a copy of the proposed consent
			 judgment by—
						(i)the
			 Attorney General;
						(ii)the
			 Administrator; and
						(iii)the
			 Commandant.
						(e)Litigation
			 costs
				(1)In
			 generalA court of jurisdiction, in issuing any final order in
			 any civil action brought in accordance with this section, may award costs of
			 litigation (including reasonable attorneys' and expert witness fees) to any
			 prevailing or substantially prevailing party, in any case in which the court
			 determines that such an award is appropriate.
				(2)SecurityIn
			 any civil action under this section, the court of jurisdiction may, if a
			 temporary restraining order or preliminary injunction is sought, require the
			 filing of a bond or equivalent security in accordance with the Federal Rules of
			 Civil Procedure.
				(f)Statutory or
			 common law rights not restrictedNothing in this section
			 restricts the rights of any person (or class of persons) under any statute or
			 common law to seek enforcement or other relief (including relief against the
			 Administrator or Commandant).
			(g)Civil action by
			 State governorsA Governor of a State may commence a civil action
			 under subsection (a), without regard to the limitation under subsection (c),
			 against the Administrator or Commandant in any case in which there is alleged a
			 failure of the Administrator or Commandant to enforce an effluent limit or
			 performance standard under this Act, the violation of which is causing—
				(1)an adverse effect
			 on the public health or welfare in the State; or
				(2)a violation of
			 any water quality requirement in the State.
				12.Sense of
			 Congress on ballast waterIt
			 is the sense of Congress that action should be taken to enact legislation
			 requiring strong, mandatory standards for ballast water to reduce the threat of
			 aquatic invasive species.
		13.Sense of Congress on
			 air pollutionIt is the sense
			 of Congress that action should be taken to enact legislation requiring strong,
			 mandatory standards for air quality with respect to incineration and engine
			 activities of cruise vessels to reduce the level of harmful chemical and
			 particulate air pollutants.
		14.Funding
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Commandant and the Administrator such sums as are necessary to carry out this
			 Act for each of fiscal years 2009 through 2013.
			(b)Cruise Vessel
			 Pollution Control Fund
				(1)EstablishmentThere
			 is established in the general fund of the Treasury a separate account to be
			 known as the Cruise Vessel Pollution Control Fund (referred to
			 in this section as the Fund).
				(2)AmountsThe
			 Fund shall consist of such amounts as are deposited in the Fund under
			 subsection (c)(5).
				(3)Use of amounts
			 in fundThe Administrator and the Commandant may use amounts in
			 the Fund, without further appropriation, to carry out this Act.
				(c)Fees on cruise
			 vessels
				(1)In
			 generalThe Commandant shall establish and collect from each
			 cruise vessel a reasonable and appropriate fee for each paying passenger on a
			 cruise vessel voyage, for use in carrying out this Act.
				(2)Adjustment of
			 fee
					(A)In
			 generalThe Commandant shall biennially adjust the amount of the
			 fee established under paragraph (1) to reflect changes in the Consumer Price
			 Index for All Urban Consumers published by the Department of Labor during each
			 2-year period.
					(B)RoundingThe
			 Commandant may round the adjustment in subparagraph (A) to the nearest
			 1/10 of a dollar.
					(3)Factors in
			 establishing fees
					(A)In
			 generalIn establishing fees under paragraph (1), the Commandant
			 may establish lower levels of fees and the maximum amount of fees for certain
			 classes of cruise vessels based on—
						(i)size;
						(ii)economic share;
			 and
						(iii)such other
			 factors as are determined to be appropriate by the Commandant and
			 Administrator.
						(B)Fee
			 schedulesAny fee schedule established under paragraph (1),
			 including the level of fees and the maximum amount of fees, shall take into
			 account—
						(i)cruise vessel
			 routes;
						(ii)the frequency of
			 stops at ports of call by cruise vessels; and
						(iii)other relevant
			 considerations.
						(4)Collection of
			 feesA fee established under paragraph (1) shall be collected by
			 the Commandant from the owner or operator of each cruise vessel to which this
			 Act applies.
				(5)Deposits to
			 fundNotwithstanding any other provision of law, all fees
			 collected under this subsection, and all penalties and payments collected for
			 violations of this Act, shall be deposited into the Fund.
				15.Effect on other
			 law
			(a)United
			 StatesNothing in this Act restricts, affects, or amends any
			 other law or the authority of any department, instrumentality, or agency of the
			 United States.
			(b)States and
			 interstate agencies
				(1)In
			 generalExcept as provided in paragraph (2), nothing in this Act
			 precludes or denies the right of any State (including a political subdivision
			 of a State) or interstate agency to adopt or enforce—
					(A)any standard or
			 limit relating to the discharge of pollutants by cruise vessels; or
					(B)any requirement
			 relating to the control or abatement of pollution.
					(2)ExceptionIf
			 an effluent limit, performance standard, water quality standard, or any other
			 prohibition or limitation is in effect under Federal law, a State (including a
			 political subdivision of a State) or interstate agency may not adopt or enforce
			 any effluent limit, performance standard, water quality standard, or any other
			 prohibition that—
					(A)is less stringent
			 than the effluent limit, performance standard, water quality standard, or other
			 prohibition or limitation under this Act; or
					(B)impairs or in any
			 manner affects any right or jurisdiction of the State with respect to the
			 waters of the State.
					
